 

Exhibit 10.L

 

Fee Deferral Plan for Directors

of

Weyerhaeuser Company

 

Restated to Include All Amendments Adopted by

the Board of Directors Through October 6, 2004

 

1. Name and Purpose. The name of this plan is the “Fee Deferral Plan for
Directors of Weyerhaeuser Company” (the “Plan”). Its purpose is to provide
non-employee Directors of the Company with increased flexibility in timing the
receipt of Fees earned as a Director and to assist the Company in attracting and
retaining qualified individuals to serve as Directors.

 

2. Definitions. Whenever used in the Plan, the following terms shall have the
meaning set forth below:

 

  (a) “Board” means the Board of Directors of the Company, provided that no
member of the Board shall participate in or cast a vote with respect to any
matter which specifically relates to that individual, as opposed to relating to
the Directors as a group. The Compensation Committee of the Board (“Committee”)
makes recommendations to the Board, when appropriate, with respect to matters
arising under this Plan.

 

  (b) “Common Shares” means the common shares, $1.25 par value, of the Company.

 

  (c) “Company” means Weyerhaeuser Company.

 

  (d) “Deferral Period” means that period of time from the end of the date on
which Fees would have been paid but for deferral under this Plan until the time
when said Fees are paid.

 

  (e) “Deferred Fees” means that part of any Fees which have been deferred
pursuant to this Plan, together with any earnings or other appreciation thereon.
All Deferred Fees (including Designated Share Equivalent(s) are subject to the
restrictions on transfer which are set out in Paragraph 7(d).

 

  (f) “Director” means any individual serving on the Board who is not an
Employee of the Company or any of its subsidiaries.

 

  (g) “Employee” means any person who is employed full time on a salaried basis
by the Company or any of its subsidiaries.

 

  (h) “Event” as used in Subparagraphs 4(b) and 4(c) means an occurrence the
date of which is definitely determinable and can be verified including, but not
limited to a particular birthday of the Director or an identified date.

 

  (i)

“Fees” mean the fees payable to a Director by the Company as an annual
“retainer” upon his or her election or reelection to the Board, but shall not
include amounts paid per day in cash for extended travel at the request of and
on behalf of the Board of

 



--------------------------------------------------------------------------------

 

Directors of one of the committees of the Board of Directors or any
reimbursement for expenses.

 

  (j) “Share Equivalents” means deferred units of account each of which is
equivalent in value to one Common Share of the Company.

 

  (k) “Trading Day” means a day that the New York Stock Exchange is open for
business.

 

  (l) “Plan Year” means the 52–53 week year ending on the last Sunday in
December in which the Fees are earned and which will either be paid or deferred
and paid at a later date.

 

  (m) “Year” means the 52- or 53-week period used by the Company as its fiscal
year.

 

3. Participation in the Plan. Any individual who is a Director may participate
in the Plan.

 

4. Payment or Deferral of Fees. Payment of a Director’s Fees shall be made as
follows:

 

  (a) Immediate Payment. Except as otherwise provided in the following
Subparagraphs (b) and (d), payment of Fees to Directors shall be made in cash
and in full as soon as practicable following the time when the Fees are earned;
provided that a Director’s annual “retainer” is deemed earned immediately
following the Company’s annual meeting of shareholders or other shareholder
meeting at which Directors are elected, or in the case of newly appointed
Directors immediately following such appointment.

 

  (b) Deferred Fees. Except as provided in Subparagraph (d) for Designated Share
Equivalents, any Director may elect to defer receipt of a percentage of all of
his or her Fees earned in any Plan Year. The procedure for election is set forth
in Subparagraph 4(c). Two forms of Fee Deferral are provided for.

 

  (i) “Open Deferral” - This form of deferral provides for the payment of the
amount to be deferred with interest over a number of years selected by the
Director, commencing with the year or an Event selected by the Director,
provided that the last payment must be made not later than the earlier of the
20th Year following the Year of the Director’s termination of Director status or
the year during which the Director’s 80th birthday occurs. Details as to the
amount and timing of payments are set forth in Paragraph 5.

 

  (ii) “Share Equivalents Deferral” - This form of deferral provides for the
payment of the amount to be deferred, increased or decreased by reference to the
market price and dividend history of Company Common Shares, over a number of
years selected by the Director, commencing with the year or Event selected by
the Director, provided that such year or Event must not be any earlier than the
death of the Director or the second calendar year after the year in which the
election’ is made, and further provided that the last payment must be made not
later than the earlier of the 20th Year following the Year of the Director’s
termination of Director status or the year during which the Director’s 80th
birthday occurs. Details as to the amount and timing of payments are set forth
in Paragraph 6.

 

  (c)

Election Procedure. Each Director shall notify the Committee in writing on or
prior to the December 15th preceding each Plan Year of his or her election to
defer the receipt of a percentage or all of any Fees to be earned during the
Plan Year about to

 



--------------------------------------------------------------------------------

 

commence; provided, however that any Director appointed to the Board after the
commencement of a Plan Year must notify the Committee of such election before
being appointed. Such election shall state the percentage or percentages to be
received as Deferred Fees under Subparagraph 4(b)(i) and/or (ii). Any Fees or
part thereof which a Director has not elected to defer shall be paid as provided
in Subparagraph 4(a). Each notice to defer shall:

 

  (i) State the percentage of the Fees to be deferred.

 

  (ii) Designate the percentage of the total amount to be deferred which will be
deferred as an Open Deferral and/or as a Share Equivalents Deferral.

 

  (iii) State the year or Event during which payments will commence and the
number of years elected for payment.

 

An election to defer Fees is irrevocable.

 

  (d) Fees Designated as Share Equivalents. In the event that the Board
designates that any Fee to be paid to the Directors shall be paid in Share
Equivalents, then such fees (referred to herein as “Designated Share Equivalents
“) shall be treated as Share Equivalents under this Plan. With respect to
Designated Share Equivalents:

 

  (i) the Directors shall not make the elections provided for in Section 4(c) of
this Plan, but, except for the 1994 Plan Year, shall elect a Year or Event
(which must not be any earlier than the Year of the Director’s termination of
Director status) in which payments shall commence and the number of Years
elected for payment, and for the 1994 Plan Year, any Designated Share
Equivalents shall be payable in a single payment following the Director’s
termination of Director status;

 

  (ii) the election provided for in (d)(i) above shall be made in writing on or
prior to December 15 preceding each Plan Year with respect to Designated Share
Equivalents to be earned during the following Plan Year, if any; provided,
however that any Director appointed to the Board after the commencement of a
Plan Year must notify the Committee of such election immediately before being
appointed. Such election shall be irrevocable, and should a Director fail to
make such election for any Plan Year, any Designated Share Equivalents for such
Plan Year shall be payable in a single payment following the Director’s
termination of Director status;

 

  (iii) the Directors shall be entitled to receive payments as provided in
Section 6(c)(i) of this plan, but shall not be entitled to the election provided
in Section 6(c)(ii) of this plan;

 

  (iv)

to determine the number of deferred units or fractions thereof credited to the
Director’s account for Designated Share Equivalents, the amount of the Fees
designated to be paid in Share Equivalents shall be divided by the median price
per share of Company stock for the last eleven (11) Trading Days of January of
the Plan Year in which the fees are earned, except that with respect to the 1994
Plan Year, the amount of the Fees designated to be paid in Share

 



--------------------------------------------------------------------------------

 

Equivalents shall be divided by the price per share on the day that the Fees, if
any, are designated by the Board to be paid in Share Equivalents;

 

  (v) the provisions of this Plan, including those relating to Deferred Fees and
Fees Deferrals, shall apply to Designated Share Equivalents to the extent they
are not inconsistent with this Subparagraph 4(d).

 

5. Open Deferral.

 

  (a) Accounts. Any amount deferred under the Open Deferral option shall be
credited to the Director’s account as of day it would otherwise have been paid
in cash and shall thereafter accrue interest at a rate to be designated from
time to time by the Board, interest to be compounded monthly.

 

  (b) Payments. Each Director shall be entitled to receive cash payments with
respect to Compensation deferred under the Open Deferral option together with
interest accrued to the date of payment in each Year of the applicable period as
elected under Subparagraph 4(c). The amount of cash to be paid each Year with
respect to the amount of Fee Deferral from any Plan Year shall be computed by
multiplying a fraction, the numerator of which is one and the denominator of
which is the number of years remaining in the applicable payment period for such
Fee Deferral, by the remaining portion of such Fee Deferral plus accrued
interest on such Fee Deferral (e.g., 1/10th is paid in the first year of a
ten-year payment period; 1/9th of the remaining balance in the second year,
1/8th of the remaining balance in the third year, etc., over the ten years).

 

6. Share Equivalents.

 

  (a) Number of Deferred Units. The amount of Fees designated to be deferred in
the form of Share Equivalents shall be divided by the median price per share of
Company stock for the last eleven (11) Trading Days of January in the Plan Year
during which it would otherwise have been paid in cash to determine the number
of deferred units or fractions thereof credited to the Director’s account.

 

  (b) Dividend Equivalents. Each such deferred unit shall be credited with an
amount equivalent to each dividend declared on common shares of the Company. The
amount of such dividend equivalents shall be divided by the price per share of
common stock on the payable date for such dividend to determine the number of
additional deferred units or fractions thereof credited to the Director’s
account.

 

  (c) Payments.

 

  (i)

Each Director shall be entitled to receive cash payments with respect to Fee
Deferral under the Share Equivalents Deferral Option represented by Share
Equivalents credited to his or her account. A payment shall be made in each Year
of the period previously elected under Subparagraph 4(c) with respect to such
Fee Deferral. The amount to be paid each Year shall be computed by multiplying a
fraction, the numerator of which is one and the denominator of which is the
number of years remaining in the elected payment period, by the remaining
portion of units credited to the Director’s account, to determine the number of

 



--------------------------------------------------------------------------------

 

units for which payment is to be made. The number of units shall be multiplied
by the median price per share of Company stock for the last eleven (11) Trading
Days of January of the Year of payment.

 

The following applies only to deferrals made under the Plan prior to 1997 Each
Director shall be entitled to receive cash payments with respect to Fee Deferral
under the Phantom Stock Deferral Option represented by Phantom Stock credited to
his or her account. A payment shall be made in each Year of the period
previously elected under Subparagraph 4(c) with respect to such Fee Deferral.
The amount to be paid each Year shall be computed by multiplying a fraction, the
numerator of which is one and the denominator of which is the number of years
remaining the elected payment period, by the remaining portion of units credited
to the Director’s account, to determine the number of units for which payment is
to be made. The number of units shall be multiplied by the median price per
share of Company stock for the first Trading Day of February of the Year of
payment.

 

  (ii) As to Share Equivalents credited to a Director’s account deferred from
any Plan Year (including increments thereto), notwithstanding any provision in
this Paragraph 6(c) to the contrary, at any time after the later of (i) the
Director’s 52nd birthday or (ii) six months after the Share Equivalents were
credited to the Director’s account, a Director (or the Director’s beneficiary in
the event of the death of the Director) may irrevocably elect to establish and
fix a firm price for Share Equivalents currently credited to such portion of his
or her account. The firm price shall then be the price per share of the common
stock of the Company as of any Trading Day concurrent with the delivery of such
election to the plan record-keeper. The Vanguard Group, if delivered before the
close of the market, or at price per share of the common stock of the Company on
the next following Trading Day, if delivered after the close of the market.
Interest shall be earned from the date the last dividend equivalent was credited
under Subparagraph 6(b) at the rate applicable from time to time under
Subparagraph 5(a). Such interest shall be compounded monthly. Such election
shall not accelerate actual payment under the Share Equivalents Deferral Option.

 

The following applies only to deferrals made under the Plan prior to 1997 As to
Phantom Stock credited to a Director’s account deferred from any Plan Year
(including increments thereto), notwithstanding any provision in this Paragraph
6(c) to the contrary, at any time after the Director’s 52nd birthday, a Director
may irrevocably elect, or in the event of the death of a Director, the
Director’s beneficiary may irrevocably elect, to establish and fix a firm price
for Phantom Stock currently credited to such portion of his or her account. The
firm price shall then be the price per share of the common stock of the Company
as of any Trading Day concurrent with the delivery of such election to the
Committee or its designee, if delivered before the close of the market, or at
price per share of the common stock of the Company on the next following Trading
Day, if delivered after the close of the market. Interest shall be earned from
the date the

 



--------------------------------------------------------------------------------

last dividend equivalent was credited under Subparagraph 6(b) at the rate
applicable from time to time under Subparagraph 5(a). Such interest shall be
compounded monthly. Such election shall not accelerate actual payment under the
Phantom Stock Deferral Option.

 

  (d) Change in Common Shares of the Company. Any change in the Common Shares of
the Company, whether through merger, consolidation, recapitalization, stock
split, stock dividend, or other change in the Company’s structure, shall be
similarly reflected in the number of deferred Share Equivalents Units.

 

  (e) Price Per Share. The term “price per share” shall refer to the closing
price of the common stock of the Company on the New York Stock Exchange on the
Trading Day in question.

 

7. General Provisions Related to Open and Share Equivalents.

 

  (a) Date of Payments. Payments of deferred amounts will be made annually prior
to March 15 based on the election made by the Director. All payments with
respect to Open Deferrals will be made in January of each Year. All payments
with respect to Share Equivalents will be made in February of each Year. If
payment is triggered by an Event and the Event occurs during the Year, payments
will begin in January or February of the following Year.

 

  (b) Segregation of Funds. The Company shall be under no obligation to
segregate any Fees deferred during the Deferral Period and each Director should
realize that such unsegregated funds are subject to the claims of the Company’s
general creditors during the Deferral Period.

 

  (c) Beneficiaries. Each Director may appoint a beneficiary or beneficiaries to
receive payments to be made with respect to Fee Deferrals, if any, after his or
her death. In the absence of such appointment, all such amounts shall be paid to
his or her personal representative. The appointment shall be made on a form to
be supplied by the Committee and may be revoked or superseded at any time.

 

  (d) Restrictions on Fee Deferrals. No Director’s interest in any Fee Deferral
account is assignable, either by voluntary or involuntary assignment or by
operation of law. No part of any Fee Deferral, regardless of the form thereof,
may be paid over, loaned, sold, assigned, transferred, discounted, pledged as
collateral for a loan, or in any other way encumbered until the end of the
Deferral Period with respect to such Fee Deferral.

 

8. Administration and Amendment of the Plan.

 

  (a) Powers of the Compensation Committee. Full power and authority to construe
and interpret this Plan shall be vested in the Committee as from time to time
constituted by the Board. Decisions hereunder by the Committee shall be final,
conclusive and binding upon all parties, including Directors and the Company.

 



--------------------------------------------------------------------------------

  (b) Expense of the Plan. The expenses of administering the Plan shall be borne
by the Company.

 

  (c) Amendment. The Board in its sole discretion may (i) amend, suspend or
termination this Plan, and (ii) supplement or replace this Plan with or by other
Fee Deferral plans; provided that no amendment, supplement or replacement
providing for the payment of Fees in the form of stock of the Company shall be
effective unless approved by the shareholders of the Company.

 

  (d) Participants’ Rights. No amendment, suspension or termination of this Plan
shall affect any deferral already made, and in the event of any such change, any
Fee Deferral credited to a Director’s account shall be paid as provided herein.
No Director shall have any right or interest in the Plan or its continuance or
in his or her continued participation in the Plan, other than in the Fee
Deferrals credited to his or her account. The existence of this Plan does not
extend to any Director a right to continued Director status with the Company,
and all Directors are deemed to have agreed to the terms hereof.

 

9. Notice to Vanguard. Any notice required to be furnished by a Participant to
the Plan record-keeper, The Vanguard Group, Inc., shall be deemed to be provided
if sent via fax or first class mail, in accordance with information and
instructions communicated by Vanguard to the Participants from time to time.

 

10. Effective Date. This Plan was originally effective December 8, 1981
permitting deferrals with respect to Fees to be earned in the Plan Year 1982 and
was amended and restated as of December 7, 1994 and as of April 16, 1996. The
Plan as further amended and restated herein is effective October 6, 2004.

 